Citation Nr: 1450726	
Decision Date: 11/14/14    Archive Date: 11/26/14

DOCKET NO.  12-30 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	American Ex-Prisoners of War, Inc.


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran had active duty service form January 1968 to June 1969.  He died in December 2010.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision decided by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota and issued by the RO in New York, New York.  

In October 2012, the RO determined that the appellant, as the Veteran's surviving spouse, could be substituted for the Veteran in this appeal.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (amending the law to allow substitution in cases involving claimants who die on or after October 10, 2008) (codified at 38 U.S.C.A. § 5121A (West Supp. 2014)).  The Board has recognized this substitution.  

The appellant indicated in her November 2012 substantive appeal (VA Form 9) that she wished to testify at a Board hearing before a Veterans Law Judge sitting at a local VA office.  However, in April 2013 correspondence, she withdrew the hearing request.  38 C.F.R. § 20.744(e) (2014).  

This issue was previously remanded by the Board in October 2013.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

This appeal was processed using the Veteran Benefits Management System (VBMS) paperless claims processing system.  The Board notes, in addition to the VBMS file, the appellant also has an electronic Virtual VA paperless claims file.  The Virtual VA file contains a July 2012 statement from the appellant as well as private treatment records from Dr. Weinberg, Dr. Schadlow, and Northern Westchester Hospital.  The rest of the documents in Virtual VA are either duplicative of the evidence in the VBMS file or irrelevant to the issue on appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran did not serve in the Republic of Vietnam or in one of the units designated by the Department of Defense as having served in or near the Korean demilitarized zone (DMZ) between April 1968 and August 1971, and, thus, he is not presumed to have been exposed to herbicides, and the evidence of record fails to demonstrate that he was directly exposed to herbicides during service. 

2.  Prostate cancer is not shown to be causally or etiologically related to any disease, injury, or incident in service and did not manifest within one year of the Veteran's discharge from service.  


CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by the Veteran's active duty military service and may not be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a letter was sent to the Veteran in August 2009, advising him of the evidence and information necessary to substantiate his service connection claim as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  As the appellant has stepped into the Veteran's shoes with respect to this claim, the Board finds that the August 2009 letter constitutes sufficient notice to her as well.  

VA has also satisfied its duty to assist the appellant in the development of her claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, service treatment records as well as post-service private and VA treatment records have been obtained and considered.  Moreover, the appellant has not identified any additional, outstanding records that have not been requested or obtained.  In fact, in a July 2012 statement, the appellant noted that all private treatment records had been received by VA.  

In the October 2013 remand, the Board noted that the Veteran received treatment from the VA Medical Center at Castle Point beginning in 1970.  The appellant indicated that the Veteran's records from 1970 to 1976 and from 1984 to 2008 had not been found by VA and submitted specific treatment records from this time period.  The Board remanded the case to attempt to retrieve these records pursuant to 38 C.F.R. § 3.159(e).  Records from 1975 to 2011 were subsequently added to the record.  However, after three unsuccessful attempts, a formal finding was made as to the unavailability of records from 1970 to 1974 in September 2014.  The appellant was informed of the negative response in September 2014.  Thus, the Board finds that VA has satisfied its duty to assist with regard to these VA treatment records.  

VA obtained a VA examiner's opinion in December 2013 relevant to the issue decided herein.  The Board finds that such is adequate to decide the issue as the examiner proffered an opinion that considered all of the pertinent evidence of record, including statements of the Veteran and appellant, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion regarding the issue decided herein has been met.  

As noted in the Introduction, in October 2013, the Board remanded the case so as to obtain VA treatment records as well as an etiological opinion.  In this regard, as noted above, VA attempted to obtain all VA treatment records from Castle Point VA Medical Center.  Those records received were associated with the claims file.  A negative response as to records dated from 1970 to 1974 was also associated with the claims file, and the appellant was notified of the unavailability of such records.    Moreover, an etiological opinion was obtained in December 2013 and, as discussed above, such is adequate to decide the appellant's claim.  Additionally, per the Board's directive, the issue on appeal was readjudicated in a September 2014 supplemental statement of the case.  Therefore, the Board finds that the AOJ substantially complied with the October 2013 remand directives such that no further action is necessary in this regard.  See D'Aries, supra.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the appellant in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the appellant at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claim.

II.  Analysis

The appellant argues that the Veteran's prostate cancer, which ultimately led to his death, should be service-connected as presumptively related to herbicide exposure.  Specifically, she alleges that the Veteran was exposed to herbicides while involved in "Project Upkeep," a program which involved the housekeeping and maintenance of C-124 aircrafts that had flown in Vietnam, and that such exposure presumptively caused his fatal prostate cancer.  The Board notes that the Veteran had generally asserted that his exposure to asbestos and other chemicals while working as a mechanic resulted in his prostate cancer.  The record shows that the Veteran died in December 2010.  According to the Certificate of Death, the immediate cause of death was cardiopulmonary arrest due to or as a consequence of prostate cancer.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id., see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].  

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including malignant tumors, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The law provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean DMZ during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As an initial matter, the Board notes that prostate cancer is among those diseases for which presumptive service connection based on exposure to herbicides is available.  In this regard, such disease must manifest to a degree of 10 percent or more at any time after the last exposure to the specific herbicide agents.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e); but see also 38 C.F.R. § 3.309(e), Note 2.  In this case, however, the evidence does not show, nor does the Veteran allege, that he had service in Vietnam or the Korean DMZ.  Rather, both the Veteran and the appellant contend that the Veteran was exposed to herbicides during service at Stewart Air Force Base in New York.  Moreover, the Veteran's service personnel records, to include his DD 214, fail to show any foreign or sea service.  As such, a presumption of herbicide exposure based upon exposure in Vietnam or the Korean DMZ is not warranted.  See 38 C.F.R. § 3.307(a)(6)(iii).  

The Veteran's DD Form 214 lists maintenance specialist as his military occupational specialty (MOS).  Furthermore, it is noted that he served at Stewart Air Force Base.  In a July 2010 Memorandum, the Joint Services Records Research Center (JSRRC) made a determination that there was no information regarding the Veteran's exposure to herbicides.  The JSRRC concluded that it could not be documented that the Veteran was exposed to Agent Orange while cleaning aircraft at Stewart Air Force Base.  

Lay testimony is competent to establish facts that can be observed by the use of a person's five senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, the Veteran is competent to report the events that occurred in service, including locations of such service and his duties during service.  However, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

In this case, the Veteran's service personnel records confirm he was stationed at Stewart Air Force Base.  The Board finds the Veteran is competent to report his duties while in service, to include cleaning out aircraft arriving from Vietnam.  However, the Veteran is not competent to identify what chemicals, if any, he came into contact in executing his duties.  The Veteran had no personal knowledge as to whether the aircraft he helped to clean were exposed to herbicides, nor does the Veteran allege that he had such knowledge.  In his January 2010 notice of disagreement, the Veteran argued that it was at least as likely as not that he was exposed to herbicides, and, thus, his claim should be granted unless the government could provide documentation that the aircraft he cleaned did not carry Agent Orange or herbicides in Vietnam.  Neither the Veteran nor the appellant has provided any affirmative evidence of his exposure to herbicides while cleaning aircraft.  Thus, the Board finds the JSRRC finding of no exposure to herbicides to be more probative in this case, in light of the absence of evidence of any such exposure.  In sum, the Board has considered the Veteran's MOS, service records, JSRRC finding, and statements submitted by the Veteran and appellant in support of the claim; however, the evidence of record does not competently and credibly establish that the Veteran was directly exposed to herbicides while in service.  

As the Veteran is not entitled to a presumption of herbicide exposure and no direct in-service herbicide exposure is shown, entitlement to service connection for prostate cancer, based upon herbicide exposure, is not warranted in this case.  

Notwithstanding the foregoing, the Federal Circuit Court has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App.  155, 160-61 (1997).  

In this case, however, the Board finds that service connection for prostate cancer on a direct basis is not warranted.  In this regard, the Veteran's service treatment records are silent for any complaints, treatment, or diagnoses referable to prostate cancer.  In addition, the evidence does not show, nor does the Veteran allege, that he continuously manifested symptoms related to his prostate cancer after service.  In this context, the Board notes that the passage of several years between discharge from active service and the medical documentation of the claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 36 (1992).  In this case, the clinical evidence of record reflects a diagnosis of prostate cancer in November 2003, more than thirty years after the Veteran's discharge from service.  The lack of any lay or medical evidence of related symptoms during or continuing after service preponderates against a finding that the Veteran manifested a chronic disability in service and that he experienced continuity of symptomatology thereafter.  

With respect to an in-service event, injury, or disease to which the claimed disability may be related, the Board again notes that there is no evidence of record, other than the statements of the Veteran and appellant, which verifies that he was exposed to herbicides during his period of active military service.  Additionally, the Veteran generally asserted that his prostate cancer was due to exposure to asbestos and other chemicals while in service.  A September 2009 opinion from the Veteran's private physician indicated that the Veteran's prostate cancer was "at least likely as not caused by environmental factors" and that the Veteran's time in service and exposure to environmental toxins "may have contributed to his disease."  In the October 2013 remand, the Board found that such opinion was speculative and could not support a grant of service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim).  The Board did, however, find that such evidence was sufficient to prompt VA's duty to obtain a VA opinion to determine the nature and etiology of the Veteran's prostate cancer, in light of his possible in-service exposure to asbestos and other chemicals while working as an aircraft mechanic and the September 2009 private physician's speculative opinion.  

In this regard, a VA opinion was obtained in December 2013.  The VA examiner opined that it was less likely as not that the Veteran's prostate cancer was incurred in or caused by his military service.  The VA examiner noted that the Veteran had no known or documented exposure to Agent Orange as a mechanic at Stewart Air Force Base.  She further noted that common risk factors for prostate cancer are advanced age and male gender, which were the likely causes in the Veteran's case.  She also observed that studies had been done to find a link between asbestos exposure and prostate cancer, but none were conclusive and a causal relationship could not be established.  Therefore, she concluded, it is less likely than not that the Veteran's prostate cancer was caused by asbestos exposure.  The VA examiner also noted that the Veteran's prostate cancer developed more than thirty years after his separation from the military.  

The Board accords great probative weight to the VA examiner's opinion as she considered all of the pertinent evidence of record and provided a complete rationale, relying on the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Therefore, the Board finds the December 2013 VA examiner's opinion more probative than the speculative September 2009 private physician's opinion.  In light of the above, the Board finds that the preponderance of the evidence is against a finding of a nexus between the Veteran's prostate cancer and his military service, to include exposure to asbestos and other chemicals.  

In its analysis, the Board has considered the statements of the Veteran and the appellant linking the Veteran's prostate cancer to his military service, to include exposure to various substances.  As discussed above, the Board must analyze the credibility and probative value of the evidence.  See Gabrielson, supra.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, supra; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In the present case, the Veteran and appellant are competent to report the symptoms the Veteran suffered and what he experienced in service in terms of his duties as require only personal knowledge, as they come through one's senses.  See Layno, supra.  However, the Veteran and the appellant are not competent to attribute the Veteran's prostate cancer to his military service, to include his alleged exposure to various substances such as asbestos or chemicals.  They have not demonstrated that they are experts in discussing the etiology of prostate cancer and are laypersons in this regard.  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  The statements of the Veteran and appellant linking his prostate cancer to his military service are not within the realm of knowledge of a layperson.  Rather, such etiology is a complex question that requires expertise, as noted in Jandreau.  Thus, their opinions regarding the etiology of such disease are accorded no probative weight.  

The Board has considered whether presumptive service connection may be granted for prostate cancer as a chronic disease; however, as noted above, such was not diagnosed until November 2003, more than thirty years after the Veteran's discharge from service.  Furthermore, continuity of symptomatology has not been alleged.  As such, presumptive service connection, to include on the basis of continuity of symptomatology, for prostate cancer as a chronic disease is not warranted in this case.  See 38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.  

Thus, as no in-service exposure to herbicides has been shown, and the Veteran's prostate cancer is not shown to be causally or etiologically related to any disease, injury, or event in service and did not manifest to a compensable degree within one year of his discharge from service, service connection for prostate cancer is not warranted.  In reaching this decision, the Board considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the appellant's claim of entitlement to service connection for prostate cancer.  Thus, that doctrine is not applicable in the instant appeal, and the appellant's claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for prostate cancer is denied.  



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


